Citation Nr: 1437768	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  11-07 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for chronic headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the Army National Guard from May 2006 to July 2006; thereafter, he served on active duty in the United States Army from July 2006 to November 2007, which included overseas deployment to Iraq in support of Operation Iraqi Freedom from October 2006 to October 2007.  His military decorations include the Combat Action Badge in recognition of his direct participation in armed combat against enemy forces.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO) which, inter alia, denied the Veteran's claim of entitlement to service connection for chronic headaches.

In a November 2012 hearing, the Veteran, accompanied by his representative, presented evidence and oral testimony in support of his appeal before the undersigned traveling Veterans Law Judge, sitting at the RO.  A transcript of this hearing has been obtained and associated with the Veteran's claims folder for the Board's review and consideration.

For the reasons discussed below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant and his representative if any further action is required on their part.


REMAND

The Veteran seeks VA compensation for chronic headaches, which he contends are secondary to his service-connected tinnitus and/or posttraumatic stress disorder (PTSD).  Although the Board's review of the current medical record indicates that there has been adequate development of the evidence to address the aforementioned asserted theory of service connection, there are additional facts associated with this case that raise an implicit claim of service connection for chronic headaches as a disabling residual of a traumatic brain injury (TBI).  

Specifically, the Veteran participated in armed combat against enemy forces during his deployment to Iraq and has related at his November 2012 Board hearing and during a VA psychiatric examination conducted in August 2009 that he was a passenger inside of an armored security vehicle (ASV) that came under direct enemy fire during an attack that lasted for five minutes.  He states that during this attack, he was exposed to the concussive effects of small arms fire and heavier projectiles striking the armored sides of his ASV while he was enclosed within its tight confines.  The August 2009 VA psychiatric examination report also notes that the Veteran related an stressor account in which his base came under enemy mortar attack while he was inside of a plywood structure monitoring a computer, and that one round landed so close that the explosion shook his building and caused objects to fall down around him.  

The Board also notes that in the Veteran's original claim for VA compensation, which was filed in October 2007 while he was still being processed for his return from Iraq, he reported that he was in the vicinity of an explosive ordnance disposal (EOD) explosion while in Iraq.  

The Board finds the Veteran's accounts regarding these aforementioned incidents to be credible and entirely consistent with the conditions of his forward deployment in an active combat zone during the time in which he served in Iraq.  In view of this, and in consideration of the Veteran's representative's assertions presented at the November 2012 hearing, the Board must now also consider the claim for service connection for chronic headaches as including a theory of causation due to disabling residuals of a TBI from a blast or an overpressure shock wave injury.  As the current state of the medical evidence has not included the appropriate development for a TBI claim, this case should be remanded for TBI screening examination, after which the examining clinician should provide a diagnosis and nexus opinion based on the objective findings obtained.     

However, even before the TBI examination ordered by this remand is undertaken, the Board finds that further development of the record is required, as the medical evidence indicates that the Veteran may have sustained a supervening traumatic head injury that occurred after his separation from military service.  Specifically, a July 2010 VA outpatient note and the report of a September 2010 VA neurological examination indicate that the Veteran was involved in a motor vehicle accident in early 2010, in which his vehicle reportedly collided head-on with a tree and may have caused him to sustain a concussion.  In this regard, the Veteran reported that had no memory of the actual collision.  The Veteran's claims file, however, does not include any medical treatment records or police accident reports pertaining to this incident.  As such records would have an obvious bearing on the present claim for chronic headaches, including as a chronic TBI residual, on remand the AOJ should undertake the appropriate development of the evidence to obtain any outstanding police reports and medical treatment records relating to this reported post-service motor vehicle accident for inclusion in the evidence.

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The AOJ should request that the Veteran identify all sources of treatment, both private and VA, from March 2011 (i.e., the date of the most recent VA opinion addressing the chronic headache issue) to the present.  After obtaining the appropriate waivers, the AOJ should make an effort to obtain copies of the VA and/or private medical records identified as pertinent to the Veteran's treatment for headaches that have not yet been associated with the evidence.  All records obtained must be associated with his claims folder.

2.  The AOJ should contact the Veteran and request that he provide additional information from him regarding the date and location of his reported motor vehicle accident in early 2010.  After obtaining the appropriate waivers, the AOJ should attempt to obtain those medical treatment records and police accident reports pertaining to this incident for inclusion in the evidence.  All records obtained must be associated with his claims folder.

If the RO cannot obtain records identified as relevant by the Veteran and/or those medical and police records pertinent to his reported motor vehicle accident in early 2010, a notation to that effect should be added to the file.  The Veteran is to be notified of unsuccessful efforts in this regard.

3.  Thereafter, schedule the Veteran for an appropriate VA medical examination in connection with the claim for service connection for chronic headaches, to include as residuals of a TBI.  The examining clinician should review the Veteran's pertinent clinical history contained in his claims file.    

All tests and studies deemed appropriate by the examiner should be conducted.  Thereafter, based on the clinical findings obtained on examination and the review of the pertinent clinical history contained in the Veteran's claims file, the examining clinician should present opinions as to the following questions:

(a.)  Is it at least as likely as not (a probability of at least 50 percent or higher) that any current traumatic brain injury disability, manifested by headaches or other symptoms, is the result of injuries sustained by the Veteran from a post-service motor vehicle accident?  If the opining clinician determines that this motor vehicle accident did not result in a TBI, then -  

(b.)  Is it at least as likely as not (a probability of at least 50 percent or higher) that any current traumatic brain injury disability, manifested by headaches or other symptoms, was manifest in service or within 1 year of discharge, or is otherwise causally related to service due to a blast or an overpressure shock wave injury, to include the Veteran's accounts (which are to be assumed by the opining clinician as true for purposes of presenting this opinion) of being exposed in military service to the concussive effects of small arms fire and heavier projectiles striking the armored sides of his armored vehicle while he was enclosed within its tight confines during a 5-minute firefight; of being in close proximity to an enemy mortar explosion; and of being in the vicinity of an explosive ordnance disposal explosion?

The examiner should present a discussion that includes a detailed supportive rationale and explanation of the opinions presented.  If the examiner cannot provide the opinions without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

The examiner should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent); at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim of entitlement to service connection for chronic headaches on a direct basis, as secondary to service-connected tinnitus and/or PTSD, and as disabling residuals of a TBI from a blast or an overpressure shock wave injury, should be adjudicated on the merits following review of all relevant evidence associated with the claims file.  If service connection remains denied, a supplemental statement of the case should be provided to the Veteran and his representative, they should be given an adequate opportunity to respond, and the case should then be returned to the Board for further appellate review

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



